Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 12/9/2020 has overcome the technical deficiencies and the prior art rejection. Claims 5-20 are allowed because the prior art of record fails to disclose that:
-wherein, in response to detecting the increase in the first voltage, the first wireless charging component adjusts a first Control Error Packet (CEP) timeout period of the first charging component as combined in claim 5.
-in response to detecting the increase in the first voltage, adjusting, by the first wireless charging component, a first Control Error Packet (CEP) timeout period of the first wireless charging component as combined in claim 14.	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842